
Exhibit 10.3



 


 


 


 
REGISTRATION RIGHTS AGREEMENT
 
BY AND AMONG
 
INMET MINING CORPORATION
 
AND
 
THE INVESTORS NAMED HEREIN
 


















_____________________________________
 
Dated as of August 22, 2005
 
_____________________________________
 


 
 
 

--------------------------------------------------------------------------------

 


REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT dated as of August 22, 2005 (this “Agreement”) by
and among INMET MINING CORPORATION, a corporation incorporated under the federal
laws of Canada (the “Corporation”), and the shareholders of the Corporation
listed on the signature page hereto or who become parties hereto in accordance
with the provisions hereof (each an “Investor” and, collectively, the
“Investors”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to a Share Purchase Agreement (the “Purchase Agreement”),
dated as of May 2, 2005, by and between the Corporation, MK Resources Company
(“MK Resources”) and Leucadia National Corporation (“Leucadia”), MK Resources
shall receive 5,600,000 common shares of the Corporation in exchange for 70% of
the issued shares of MK Gold Exploration B.V. or 70% of the equity interests of
such other entity mutually acceptable to MK Resources, Leucadia and Inmet,
owning, directly or indirectly, 100% of the Las Cruces Companies (as defined in
the Purchase Agreement); and
 
WHEREAS, the Corporation has agreed to grant the Investors certain registration
rights; and
 
WHEREAS, the Corporation and the Investors desire to define the registration
rights of the Investors on the terms and subject to the conditions herein set
forth.
 
NOW, THEREFORE, as an inducement to the Investors to consummate the transactions
contemplated by the Purchase Agreement and in consideration of the foregoing
premises and for other good and valuable consideration (the receipt and
sufficiency of which is hereby acknowledged), the parties hereby agree as
follows:
 
ARTICLE I

 
CERTAIN DEFINITIONS
 
1.1 Defined Terms.  As used in this Agreement, the following terms have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):
 
“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person.  For this purpose, “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies of a Person, whether through the ownership of securities
or partnership or other ownership interests, by contract or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
“Board” shall mean the Board of Directors of the Corporation.
 
“Business Day” means any day (other than a Saturday or Sunday) on which
commercial banks are open in both New York City and Toronto, Canada.
 
“Canadian Prospectus” shall mean a prospectus (including a short form
prospectus) prepared in accordance with applicable Canadian Securities Laws for
the purposes of qualifying securities for distribution or distribution to the
public, as the case may be, in any province or territory of Canada.
 
“Canadian Securities Commissions” means the securities commissions or other
securities regulatory authorities in each of the provinces and territories of
Canada.
 
“Canadian Securities Laws” means the securities legislation of the applicable
provinces or territories of Canada, and the rules, regulations, instruments,
blanket rulings and orders, and written policies of the applicable Canadian
Securities Commissions, all as shall be in effect from time to time.
 
“Common Shares” means the common shares in the capital of the Corporation.
 
“Convertible Securities” means, at any time, any options, warrants, convertible
debt securities or other securities or rights exchangeable or exercisable, with
or without the payment of additional consideration, into or for Common Shares,
directly or indirectly.
 
“Eligible Securities” means all or any portion of the Common Shares, including
Common Shares issued, or issuable upon the exercise, exchange or conversion of
any Convertible Securities, and any shares or other securities into which or for
which Common Shares may be changed, converted or exchanged, and any other shares
or securities issued to the Holders after the date hereof in respect of such
shares (or such shares or other securities into which or for which such shares
are so changed, converted or exchanged) upon any reclassification, share
consolidation, share split, share dividend, share exchange, merger,
amalgamation, consolidation or similar transaction; provided, however, that
Eligible Securities shall not include any shares (i) when a registration
statement with respect to the sale of such shares shall have become effective
under the applicable Securities Laws and such shares shall have been disposed of
in accordance with such registration statement, or (ii) which have been sold to
the public pursuant to Rule 144 of the Securities Act or prospectus exemptions
under Canadian Securities Laws.
 
 
 
2
 
 

--------------------------------------------------------------------------------

 
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, all as the same shall be in
effect at the relevant time.
 
“Holder” means (a) any Investor and (b) any subsequent holder of Eligible
Securities who acquires such securities from the Investors or from another
Holder; provided that such subsequent holder of Eligible Securities has agreed
to be bound by this Agreement and has executed a counterpart hereof.
 
“Minimum Shareholding” means, at any time, 5% of the outstanding Common Shares;
provided that if Leucadia or its Affiliates shall have sold or otherwise
transferred to a third party any of the Eligible Securities held by Leucadia and
its Affiliates on the date hereof (other than pursuant to Section 7.1(a) or
pursuant solely to an Inmet Common Share Reorganization, as defined in the
Purchase Agreement), “Minimum Shareholding” shall be 10% of the outstanding
Common Shares.
 
“Person” means any individual, corporation, partnership, firm, joint venture,
association, joint stock company, limited liability company, trust,
unincorporated organization or governmental authority or other entity of any
kind.
 
“register”, “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act and the effectiveness of such registration statement.  In addition, unless
inconsistent with the context:  (i) the term “registration” and any references
to the act of registering include the qualification under Canadian Securities
Laws of a Canadian Prospectus in respect of a distribution or distribution to
the public, as the case may be, of securities; (ii) the term “registered” as
applied to any securities includes a distribution or distribution to the public,
as the case may be, of securities so qualified; (iii) the term “registration
statement” means a registration statement, a preliminary or final prospectus or
other qualification or enabling document complying with the Securities Laws that
permits Eligible Securities to be sold by the Holders, and includes a Canadian
Prospectus; (iv) any references to a registration statement having become
effective, or similar references, shall include a Canadian Prospectus for which
a final receipt has been obtained from one or more relevant Canadian Securities
Commission(s); and (v) the provisions of this Agreement shall be applied,
mutatis mutandis, to any proposed distribution of securities hereunder in any
province or territory of Canada or to which the prospectus requirements under
any of the Canadian Securities Laws shall otherwise apply.
 
“Registration Expenses” means all expenses incident to the Corporation’s
performance of or compliance with the registration requirements set forth in
this Agreement including, without limitation, the following:  (a) the fees,
disbursements and expenses of the Corporation’s counsel and accountants in
connection with the registration of Eligible Securities and Canadian and/or
American counsel selected by Leucadia to represent the Holders participating in
a registration hereunder; (b) all expenses in connection with the
 
 
3
 
 
 

--------------------------------------------------------------------------------

 
 
 
 preparation, printing and filing of a registration statement, any other
offering document and amendments and supplements thereto and the mailing and
delivering of copies thereof to the underwriters and dealers; (c) the cost of
printing or producing any agreement(s) among underwriters, underwriting
agreement(s) and “blue sky” or legal investment memoranda, any selling
agreements and any other documents in connection with the offering, sale or
delivery of Eligible Securities to be disposed of and other expenses of the
underwriters (but only to the extent that such expenses are not to be borne by
the underwriters or agents as provided in the relevant underwriting or agency
agreement); (d) all expenses in connection with the qualification of Eligible
Securities to be disposed of for offering and sale under federal, state or
Canadian Securities Laws, including the fees and disbursements of counsel for
the underwriters in connection with such qualification (but only to the extent
that such expenses are not to be borne by the underwriters or agents as provided
in the relevant underwriting or agency agreement) and in connection with any
“blue sky” and legal investment surveys; (e) all applicable transfer taxes;
(f) the filing fees incident to securing, if applicable, any required review, by
the National Association of Securities Dealers, Inc. and/or the equivalent body
governing securities dealers in Canada, of the terms of the sale of Eligible
Securities to be disposed of; and (g) all fees and expenses incurred in
connection with the listing of Eligible Securities on each securities exchange
on which securities of the same class are then listed, or (if relevant, as
determined by the Corporation in its sole discretion) proposed to be listed;
provided, however, that Registration Expenses shall not include underwriting
discounts or commissions attributable to Eligible Securities which shall be the
responsibility of the Selling Shareholder.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder, all as the same shall be in
effect at the relevant time.
 
“Securities Laws” means, as applicable, the federal and state securities laws of
the United States, and the Canadian Securities Laws.
 
“Selling Shareholder” means each Holder whose Eligible Securities are included
or proposed to be included in any registration subject to Section 3.1 hereof.
 
ARTICLE II

 
REGISTRATION REQUEST
 
2.1  Demand registration.
 
(a) At any time after the earlier to occur of the fourth anniversary of the
Closing Date (as defined in the Purchase Agreement) and the release of the
Corporation and Leucadia from the guarantees to be given under the Syndicated
Loan (as defined in the Purchase Agreement), one or more Holders (when making a
request under this Section 2.1, the
 
 
4
 
 

--------------------------------------------------------------------------------

 
 
“Initiating Holders”) may, in their sole discretion, demand that the Corporation
effect the registration of all or any part of the Eligible Securities held by
the Holders for sale in Canada and/or the United States (provided, in the case
of a registration in the United States, that the Corporation is, at the time
such demand is made, eligible to use the U.S. Multijurisdictional Disclosure
System and is then subject to Section 13(a) or 15(d) of the Exchange Act), by
delivering to the Corporation written notice requesting the Corporation to
effect such registration and specifying the intended method or methods of
disposition of such Eligible Securities (a “Demand”).
 
(b)  Upon receipt of a Demand made pursuant to Section 2.1(a), the Corporation
will use commercially reasonable efforts to effect promptly the registration of
such Eligible Securities for disposition in accordance with the intended method
or methods of disposition stated in such Demand; provided, however, that:
 
(1) the Corporation shall not be required to register, pursuant to this Section
2.1, less than 1,000,000 Common Shares (or the equivalent number of Eligible
Securities);
 
(2) the Corporation shall not be required to register Eligible Securities
pursuant to this Article II if the Corporation delivers notice to the Holders as
soon as practicable after any Demand hereunder that the Corporation in good
faith believes that it will file a registration statement for a public offering
of Common Shares within forty-five (45) days of such request; provided, however,
that the Corporation shall have the right to refuse a registration on such
grounds only one time during any period of twelve (12) consecutive months;
 
(3) the Corporation shall not be required to effect a registration pursuant to
this Article II within a period of ninety (90) days after the effective date of
the most recent previous registration with respect to any equity securities
pursuant to this Article II or Article III hereof; and
 
(4) if the Corporation in good faith believes that any registration or continued
registration of Eligible Securities would require the disclosure of information
in such registration statement that would be materially detrimental to the
Corporation and its shareholders (and such information would not be required to
be disclosed if such registration statement were not filed) or the disclosure of
which would materially adversely affect the Corporation’s ability to consummate
a material acquisition, corporate reorganization or merger or other transaction
involving the Corporation (a “Valid Business Reason”):
 
(i) the Corporation may postpone filing a registration statement relating to a
Demand until such Valid Business Reason no longer exists, but in no event for
more than ninety (90) days, and
 
(ii) in case a registration statement has been filed relating to a Demand, if
the Valid Business Reason has not resulted from actions taken by the
 
 
5
 
 

--------------------------------------------------------------------------------

 
Corporation, the Corporation may cause such registration statement to be
withdrawn or may postpone amending or supplementing such registration statement
until such Valid Business Reason no longer exists, but in no event for more than
sixty (60) days (such period of postponement or withdrawal under
Sections 2.1(b)(4)(i) and 2.1(b)(4)(ii), the “Postponement Period”);
 
and the Corporation shall give written notice of its determination to postpone
or withdraw a registration statement and of the fact that the Valid Business
Reason for such postponement or withdrawal no longer exists, in each case,
promptly after the occurrence thereof.  If the Corporation gives any notice of
postponement or withdrawal of any registration statement, the Corporation shall
not, during the period of postponement or withdrawal, register or continue the
registration of any Common Shares.  Each Holder of Eligible Securities agrees
that, upon receipt of any notice from the Corporation that the Corporation has
determined to withdraw any registration statement pursuant to
Section 2.1(b)(4)(ii) above, such party will discontinue its disposition of
Eligible Securities pursuant to such registration statement and, if so directed
by the Corporation, will deliver to the Corporation (at the Corporation’s
expense) all copies, other than permanent file copies, then in such party’s
possession, of the prospectus covering such Eligible Securities that was in
effect at the time of receipt of such notice.  If the Corporation shall have
withdrawn a registration statement filed under this Article II, the Corporation
shall pay all expenses incurred by the Holders in connection with such
registration statement and shall not be considered to have effected an effective
registration for the purposes of this Agreement until the Corporation shall have
filed a new registration statement covering the Eligible Securities covered by
the withdrawn registration statement and such registration statement shall have
been declared effective and shall not have been withdrawn.  If the Corporation
shall give any notice of withdrawal or postponement of a registration statement,
the Corporation shall, at such time as the Valid Business Reason that caused
such withdrawal or postponement no longer exists (but in no event later than
sixty (60) days after the date of the withdrawal or postponement), confirm that
the Initiating Holder still wishes to effect a registration of Eligible
Securities under this Article II and, if the Initiating Holder so confirms, use
commercially reasonable efforts to effect the registration of the Eligible
Securities covered by the withdrawn or postponed registration statement in
accordance with this Article II; provided that if the Initiating Holder advises
the Corporation that it does not wish to proceed with such registration, the
Corporation shall not be considered to have effected an effective registration
for purposes of this Agreement.  The Corporation agrees that it shall have the
right to postpone or withdraw a registration statement pursuant to this
Section 2.1(b)(4) only one time during any period of twelve (12) consecutive
months.
 
2.2 Number of Registrations.  The Holders collectively (including their
transferees) shall have the right to request no more than three (3)
registrations pursuant to this Article II; provided, however, that (i) a
registration will not count as a Demand until it has become effective (unless
the requesting Holders withdraw all their Eligible Securities and the
Corporation has performed its obligations hereunder in all material respects, in
which case such request will count as a Demand unless the requesting Holders pay
all Registration
 
 
6
 
 

--------------------------------------------------------------------------------

 
Expenses in connection with such withdrawn registration); provided, further,
that if, after a registration has become effective, an offering of Eligible
Securities pursuant to such registration is (A) withdrawn or postponed in
accordance with Section 2.1(b)(4) or (B) interfered with by any stop order,
injunction or other order or requirement of the SEC or other governmental agency
or court, such registration will be deemed not to have been effected and will
not count as a Demand; and (ii) a concurrent registration in the United States
and Canada shall be deemed to be one occasion of registration only.
 
2.3 Registration Expenses.  If the Corporation has obtained an opinion of its
outside counsel that the Eligible Securities in respect of which a Demand has
been made may be sold without registration under Canadian Securities Laws (under
reasonable assumptions made by such counsel), the Corporation shall be
responsible for the payment of 50% of all Registration Expenses, and the Holders
shall be responsible for the balance of such Registration Expenses, in
connection with a registration pursuant to this Article II, except as may be
required by law. For greater certainty, counsel to the Corporation shall be
entitled to assume, for the purposes of such opinion that the Selling
Shareholder does not have any agreement or understanding to act in combination
with any other Person who is at arm’s length with the Selling Shareholder in
respect of the control of the Corporation. If the Corporation has not obtained
such an opinion, it shall be responsible for the payment of all Registration
Expenses in connection with such registration.
 
2.4 Third Person Common Shares.  The Corporation shall, subject to the
provisions of Section 3.1, permit the registration of Eligible Securities for
sale for the account of any Holder who delivers a request for a registration in
any registration of Eligible Securities requested by another Holder pursuant to
this Article II. The Initiating Holder and all other Holders participating in
the particular registration pursuant to this Article II shall be jointly and
severally liable to the Corporation for all expenses of the registration which
are to be borne by Holders as provided in Section 2.3.
 
ARTICLE III

 
INCIDENTAL REGISTRATION
 
3.1 Notice and Registration.  At any time after the earlier to occur of the
fourth anniversary of the Closing Date and the release of the Corporation and
Leucadia from the guarantees to be given under the Syndicated Loan, whenever the
Corporation proposes to register Eligible Securities in a registration statement
that would permit the public sale of such securities under the Securities Laws
(whether proposed to be offered for sale by the Corporation or any other Person,
whether pursuant to Article II or in any other registration pursuant to this
Article III), the Corporation shall give written notice to all Holders at least
ten (10) Business Days before the filing of such registration statement of its
intention to effect such registration, including the identities of any Holders
exercising registration rights pursuant to Article II hereof; provided, however,
that the Investors and any Holders who are Affiliates of the Investors will be
deemed to have received notice of any proposed registration considered by the
Board for so long as Leucadia has a representative on the
 
 
7
 
 

--------------------------------------------------------------------------------

 
 
Board.  Such notice shall specify, at a minimum, the number of Eligible
Securities proposed to be registered, the proposed date of filing of the
registration statement, any proposed means of distribution of such Eligible
Securities (in the case of a distribution pursuant to Article II, only to the
extent specified by the Initiating Holder in its Demand), any proposed managing
underwriter or underwriters of such Eligible Securities (in the case of a
distribution pursuant to Article II, only to the extent specified by the
Initiating Holder in its Demand) and a good faith estimate by the Corporation of
the proposed maximum offering price thereof (in the case of a distribution
pursuant to Article II, only to the extent such good faith estimate has been
provided by the Initiating Holder in its Demand), as such price is proposed to
appear on the facing page of such registration statement (provided that no such
price need be provided in respect of an issue being done solely by Canadian
Prospectus and not by a registration statement to be filed in the United
States).  Upon the written request of any Holder delivered to the Corporation
within ten (10) Business Days after the giving of any such notice (which request
shall specify the number of Eligible Securities intended to be disposed of by
such Holder and the intended method of disposition thereof), the Corporation
will use commercially reasonable efforts to effect the registration of all
Eligible Securities which the Corporation has been so requested to register by
such Holder to the extent required to permit the disposition (in accordance with
the intended method or methods thereof as aforesaid) of the Eligible Securities
so to be registered; provided, however, that:
 
(a) if, at any time after giving such written notice of its intention to
register any Eligible Securities and prior to the effective date of the
registration statement filed in connection with such registration, the
Corporation shall be unable to or shall determine for any reason not to register
any of the Eligible Securities, then except in the case of a Demand pursuant to
Article II hereof, the Corporation may, at its election, give written notice of
such determination to such Holder(s), and thereupon the Corporation shall be
relieved of its obligation to register such Eligible Securities (but not from
its obligation to pay Registration Expenses incurred in connection therewith as
provided in Section 3.2), without prejudice, however, to the right of the
Holders immediately to request that such registration be effected as a
registration in accordance with Article II, in which event the following
provisions of this Section 3.1 shall apply;
 
(b) in the event that the Corporation proposes to register Eligible Securities
for purposes of a primary offering for the account of the Corporation prior to a
Demand pursuant to Article II hereof, and any managing underwriter shall advise
the Corporation and the Selling Shareholders in writing that, in its opinion,
the inclusion in the registration statement of some or all of the Eligible
Securities sought to be registered by such Selling Shareholders creates a
substantial risk that the price per unit the Corporation will derive from such
registration will be materially and adversely affected, then the Corporation
will include in such registration statement such number of Eligible Securities
as the Corporation and such Selling Shareholders are so advised can be sold in
such offering without such an effect (the “Primary Maximum Number”), as follows
and in the following order of
 
 
8
 
 

--------------------------------------------------------------------------------

 
priority:  (i) first, such number of Eligible Securities in the primary offering
as the Corporation, in its reasonable judgment and acting in good faith and in
accordance with sound financial practice, shall have determined; and (ii) second
and subject of Section 8.3, if and to the extent that the number of Eligible
Securities to be registered under clause (i) is less than the Primary Maximum
Number, Eligible Securities requested to be included by each Selling
Shareholder, pro rata in proportion to the number sought to be registered by all
the Selling Shareholders;
 
(c) in the event that the Corporation proposes to register Eligible Securities
for purposes of a secondary offering upon the request or for the account of the
Holders either pursuant to a Demand under Article II or in any other
registration pursuant to this Article III, and any managing underwriter shall
advise the Selling Shareholders in writing that, in its opinion, the inclusion
in the registration statement of some or all of the Eligible Securities sought
to be registered by the Selling Shareholders creates a substantial risk that the
price per unit that such Selling Shareholders will derive from such registration
will be materially and adversely affected, the Corporation will include in such
registration statement such number of Eligible Securities as the Selling
Shareholders are so advised can reasonably be sold in such offering, or can be
sold without such an effect (the “Secondary Maximum Number”), pro rata, and
subject of Section 8.3, in proportion to the number of Eligible Securities
sought to be registered by all the Selling Shareholders;
 
(d) the Corporation shall not be required to effect any registration of Eligible
Securities under this Article III incidental to the registration of any of its
securities in connection with mergers, amalgamations, acquisitions, exchange
offers, subscription offers, dividend reinvestment plans or options or other
employee benefit plans.
 
Notwithstanding the foregoing, no registration of Eligible Securities effected
under this Article III shall relieve the Corporation of its obligation to effect
any registration of Eligible Securities pursuant to Article II.
 
3.2 Registration Expenses.  The Corporation (as between the Corporation and any
Holder) shall be responsible for the payment of all Registration Expenses in
connection with any registration pursuant to this Article III, except as may be
required by law.
 
 
 
9
 
 

--------------------------------------------------------------------------------

 
ARTICLE IV
 
REGISTRATION PROCEDURES
 
4.1 Registration and Qualification.  If and whenever the Corporation is required
to use commercially reasonable efforts to effect the registration of any
Eligible Securities as provided in Articles II and III, the Corporation will
promptly:
 
(a) prepare, file and use commercially reasonable efforts to cause to become
effective a registration statement and any amendments and supplements thereto,
to keep such registration statement effective and to comply with the provisions
of all applicable Securities Laws with respect to the disposition of all
Eligible Securities until the earlier of such time as all of such Eligible
Securities have been disposed of in accordance with the intended methods of
disposition by the Holders set forth in such registration statement or the
expiration of ninety (90) days after such registration statement becomes
effective;
 
(b) furnish to all selling Holders and to any underwriter of such Eligible
Securities, one executed copy each and such number of conformed copies of such
registration statement and of each such amendment and supplement thereto, such
documents incorporated by reference in such registration statement and such
other documents as any such Holder or such underwriter may reasonably request;
 
(c) use commercially reasonable efforts to register or qualify all Eligible
Securities covered by such registration statement under such Securities Laws as
any Holder or any underwriter of such Eligible Securities shall request, and do
any and all other acts and things which may be necessary or advisable to enable
any Holder or any underwriter to consummate the disposition in such
jurisdictions of the Eligible Securities covered by such registration statement,
except the Corporation shall not for any such purpose be required to qualify
generally to do business as a foreign corporation in any jurisdiction wherein it
is not so qualified or to subject itself to taxation in any such jurisdiction;
 
(d) promptly advise the selling Holders of Eligible Securities and the managing
underwriter or underwriters, if any, thereof and confirm such advice in writing,
(i) when such registration statement or any amendment or supplement or
post-effective amendment thereto has been filed, and, with respect to such
registration statement or any post-effective amendment thereto, when the same
has become effective, (ii) of any comments by the SEC or the Canadian Securities
Commissions and by the “blue sky” or securities commissioner or regulator of any
state or other province with respect thereto or any request by the SEC or the
Canadian Securities Commissions for amendments or supplements to such
registration statement or for additional information, (iii) of the issuance by
the SEC or Canadian Securities Commissions of any stop or cease trade order
suspending the effectiveness of such registration statement or the initiation or
threatening of any proceedings for that purpose, (iv) of the receipt by the
Corporation of any notification with respect to the suspension of the
qualification of the Eligible Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose, or (v) at any time
when a prospectus is required to
 
 
10
 
 

--------------------------------------------------------------------------------

 
 
be delivered under the Securities Act or the Canadian Securities Laws, that such
registration statement, amendment or supplement or post-effective amendment, or
any document incorporated by reference in any of the foregoing, contains an
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances in which they were made or in light of any other
circumstances then existing;
 
(e) use commercially reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of such registration statement or any
post-effective amendment thereto at the earliest practicable date;
 
(f) if requested by any managing underwriter or underwriters or by a placement
or sales agent or by any selling Holder, promptly incorporate in a prospectus
supplement or post-effective amendment such information as is required by the
applicable rules and regulations of the SEC or the Canadian Securities
Commissions and as such managing underwriter or underwriters, such agent or such
Holder specifies should be included therein relating to the terms of the sale of
such Eligible Securities including, without limitation, information with respect
to the number of Eligible Securities being sold by the selling Holders or agent
or to any underwriters, the name and description of such Holders, agent or
underwriter, the offering price of such Eligible Securities and any discount,
commission or other compensation payable in respect thereof, the purchase price
being paid therefor by such underwriters and with respect to any other terms of
the offering of the Eligible Securities to be sold by the selling Holders or
agent or to such underwriters; and make all required filings of such prospectus
supplement or post-effective amendment promptly after notification of the
matters to be incorporated in such prospectus supplement or post-effective
amendment;
 
(g) use commercially reasonable efforts to obtain the consent or approval of
each U.S. or Canadian governmental agency or authority, whether federal,
provincial, state or local, which may be required to effect such registration or
the offering or sale in connection therewith or to enable the selling Holders to
offer, or to consummate the disposition of, the Eligible Securities;
 
(h) cooperate with the selling Holders and the managing underwriters, if any, to
facilitate the timely preparation and delivery of certificates representing
Eligible Securities to be sold, which certificates shall be printed,
lithographed or engraved, or produced by any combination of such methods, on
steel engraved borders and which shall not bear any restrictive legends (other
than any such legends that are reasonably deemed by the Corporation to be
necessary under the Securities Laws of the United States); and, in the case of
an underwritten offering, enable such Eligible Securities to be in such
denominations and registered in such names as the managing underwriters may
reasonably request at least two (2) Business Days prior to any sale of the
Eligible Securities;
 
 
11
 
 

--------------------------------------------------------------------------------

 
(i) provide a CUSIP number for all Eligible Securities not later than the
effective date of such registration statement;
 
(j) take such other actions in connection therewith as the selling Holders shall
reasonably request in order to expedite or facilitate the disposition of the
Eligible Securities registered;
 
(k) whether or not an agreement of the type referred to in Section 4.2 hereof is
entered into and whether or not any portion of the offering contemplated by such
registration statement is an underwritten offering or is made through a
placement or sales agent or any other entity, (i) make such representations and
warranties to the Holders and the underwriters, if any, thereof in form,
substance and scope as are customarily made in connection with an offering of
common stock or other equity securities pursuant to any appropriate agreement
and/or to a registration statement filed on the form applicable to such
registration; (ii) obtain an opinion of counsel to the Corporation in customary
form and covering such matters, of the type customarily covered by such an
opinion (including, if a Canadian Prospectus is filed in the Province of Quebec,
opinions of Quebec Counsel and of the auditors relating to translation into the
French language of the applicable registration statements), as the managing
underwriters, if any, and as the selling Holders may reasonably request,
addressed to such Holders and the placement or sales agent, if any, therefor and
the underwriters, if any, thereof, and dated the effective date of such
registration statement (and if such registration statement contemplates an
underwritten offering of a part or all of the Eligible Securities dated the date
of the closing under the underwriting agreement relating thereto); (iii) obtain
a “cold comfort” letter or letters from the independent certified public
accountants of the Corporation addressed to the selling Holders and the
placement or sales agent, if any, therefor and the underwriters, if any, dated
(I) the effective date of such registration statement, (II) the effective date
of any prospectus supplement, if any, to the prospectus included in such
registration statement or post-effective amendment to such registration
statement which includes unaudited or audited financial statements as of a date
or for a period subsequent to that of the latest such statements included in
such prospectus and (III) if such registration statement contemplates an
underwritten offering pursuant to any prospectus supplement to the prospectus
included in such registration statement or post-effective amendment to such
registration statement which includes unaudited or audited financial statements
as of a date or for a period subsequent to that of the latest such statements
included in such prospectus, the date of the closing under the underwriting
agreement relating thereto, such letter or letters to be in customary form and
covering such matters of the type customarily covered by letters of such type;
(iv) deliver such documents and certificates, including officers’ certificates,
as may be reasonably requested by the selling Holders and the placement or sales
agent, if any, therefor and the managing underwriters, if any, thereof to
evidence the accuracy of the representations and warranties made pursuant to
clause (i) above and the compliance with or satisfaction of any agreements or
conditions
 
 
12
 
 

--------------------------------------------------------------------------------

 
contained in the underwriting agreement or other agreement entered into by the
Corporation; and (v) undertake such obligations relating to expense
reimbursement, indemnification and contribution as are provided in Article VI
hereof;
 
(l) use commercially reasonable efforts to list at or prior to the effective
date of such registration statement (to the extent not already listed), subject
to notice of issuance, the Eligible Securities covered by such registration
statement on The Toronto Stock Exchange and/or any U.S. securities exchange, or
accepted for quotation on the NASDAQ National Market System (or comparable
inter-dealer quotation system then in effect), in any such case to the extent
the Common Shares, as a class, are then listed or quoted thereon);
 
(m)  participate with the Holders of Eligible Securities and make available at
reasonable times its senior executives, including its chief executive officer
and chief financial officer, to participate in a reasonable number of road shows
in connection with an underwritten offering; and
 
(n) during such time as any Holders of Eligible Securities may be engaged in a
distribution of Eligible Securities under the Securities Act, comply with
Regulation M promulgated under the Exchange Act or any equivalent provision
under Canadian Securities Laws, in each case to the extent applicable;
 
(o) otherwise comply with all Securities Laws and, if applicable, make generally
available to its shareholders, as soon as practicable, an earnings statement of
the Corporation and its subsidiaries complying with Section 11(a) of the
Securities Act (including, at the option of the Corporation, Rule 158
thereunder) or the equivalent provisions of the Canadian Securities Laws.
 
The Corporation may require any Holder to furnish the Corporation such
information regarding such Holder and the distribution of such securities as the
Corporation may from time to time reasonably request in writing and as shall be
required by law or by the SEC or any Canadian Securities Commission in
connection with any registration.  The Corporation shall hold in confidence and
not make any disclosure of Information concerning any of the Investors unless it
is required by law or by the SEC or any of the Canadian Securities Commissions
in connection with any registration.
 
4.2 Underwriting.
 
(a) If requested by the underwriters for any underwritten offering of Eligible
Securities pursuant to a registration requested hereunder, the Corporation will
enter into an underwriting agreement with such underwriters for such offering,
such agreement to contain such representations and warranties by the Corporation
and such other terms and provisions as are customarily contained in underwriting
agreements with respect to secondary distributions, including, without
limitation, indemnities and contribution to the effect and to the extent
provided in Article VI hereof and the provision of opinions of counsel and
accountants’ letters to the effect and to the extent provided in
Section 4.1(k).  The Holders on
 
 
13
 
 

--------------------------------------------------------------------------------

 
 
whose behalf Eligible Securities are to be distributed by such underwriters
shall be parties to any such underwriting agreement and the representations and
warranties by, and the other agreements on the part of, the Corporation to and
for the benefit of such underwriters shall also be made to and for the benefit
of such Holders of Eligible Securities.  Such agreement shall contain such
representations and warranties by the Holders and such other terms and
provisions as are customarily contained in underwriting agreements with respect
to secondary distributions by selling shareholders similarly situated to such
Holders, including, without limitation, indemnities and contribution to the
effect and to the extent provided in Article VI.
 
(b) In the event that any registration pursuant to Article III hereof shall
involve, in whole or in part, an underwritten offering, the Corporation may
require Eligible Securities requested to be registered pursuant to Article III
to be included in such underwriting on the same terms and conditions as shall be
applicable to the Eligible Securities being sold through underwriters under such
registration.  In such case, the Holders of Eligible Securities on whose behalf
Eligible Securities are to be distributed by such underwriters shall be parties
to any such underwriting agreement.  Such agreement shall contain such
representations and warranties by the Holders and such other terms and
provisions as are customarily contained in underwriting agreements with respect
to secondary distributions by selling shareholders similarly situated to such
Holders, including, without limitation, indemnities and contribution to the
effect and to the extent provided in Article VI.  The representations and
warranties in such underwriting agreement by, and the other agreements on the
part of, the Corporation to and for the benefit of such underwriters shall also
be made to and for the benefit of such Holders of Eligible Securities.
 
4.3 Withdrawals.  Any Holder having notified or directed the Corporation to
include any or all of its Eligible Securities in a registration statement
pursuant to Article II or III may withdraw such notice or direction with respect
to any or all of the Eligible Securities designated for registration thereby by
giving written notice to such effect to the Corporation at any time prior to the
effective date of such registration statement.  In the event of any such
withdrawal the Corporation promptly shall amend such registration statement and
take such other actions as may be necessary so that such Eligible Securities are
not included in the applicable registration and not sold pursuant thereto, and
such Eligible Securities shall continue to be Eligible Securities in accordance
herewith.
 
4.4 Restrictions in Connection with Registrations.  Each Holder agrees not to
effect any public sale or distribution of Eligible Securities (or any other
disposition of such securities, if requested by the underwriter of such
offering), including any sale pursuant to Rule 144, during the fifteen (15) days
prior to the effective date of a registration statement relating to a sale of
Eligible Securities and during such period of time beginning on such effective
date and ending not later than ninety (90) days thereafter, or for such longer
period as may be required by the underwriters of such offering and agreed to by
the Corporation (in each case except as part of such registration).  Each Holder
hereby acknowledges that such
 
 
14
 
 

--------------------------------------------------------------------------------

 
 
Holder shall have no right to include its Eligible Securities, if applicable, in
any registration of Eligible Securities except as expressly provided in this
Agreement.
 
ARTICLE V

 
PREPARATION; REASONABLE INVESTIGATION
 
5.1 Preparation; Reasonable Investigation.  In connection with the preparation
and filing of each registration statement registering Eligible Securities
hereunder, the Corporation will give all selling Holders and the underwriters,
if any, and their respective counsel and accountants, such access to its books
and records and such opportunities to discuss the business of the Corporation
with its directors, officers, employees, counsel and the independent public
accountants who have certified its financial statements as shall be necessary,
in the opinion of any such Holder and such underwriters or their respective
counsel, to conduct a reasonable due diligence investigation.
 
5.2 Prospectus Review.  The Corporation shall (A) permit legal counsel to the
Holders whose Eligible Securities are to be included in a registration statement
to review and comment upon (i) the registration statement within a reasonable
number of days prior to its filing with the relevant Canadian Securities
Commission or the SEC, as the case may be, and (ii) all amendments and
supplements to all registration statements within a reasonable number of days
prior to their filing with the relevant Canadian Securities Commission or the
SEC, as applicable, and (B) not file any registration statement or amendment or
supplement thereto in a form to which legal counsel to such Holders reasonably
objects.
 
ARTICLE VI

 
INDEMNIFICATION AND CONTRIBUTION
 
6.1 Indemnification and Contribution.
 
(a) In the event of any registration of Eligible Securities hereunder, the
Corporation will enter into customary indemnification arrangements to indemnify
and hold harmless all selling Holders, their directors and officers (if any),
each Person who participates as an underwriter in the offering or sale of such
securities, each officer and director of each underwriter, and each Person, if
any, who controls such selling Holder or any such underwriter within the meaning
of the Securities Laws against any losses, claims, damages, liabilities and
expenses, joint or several, to which such Person may be subject under the
Securities Laws, as applicable, or otherwise insofar as such losses, claims,
damages, liabilities or expenses (or actions or proceedings in respect thereof)
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of any material fact contained in any registration statement under
which such securities were registered or any amendment or supplement thereto, or
any document incorporated by reference therein, (ii) any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and the Corporation
will promptly, as such expenses are
 
 
15
 
 

--------------------------------------------------------------------------------

 
 
due and payable, reimburse each such Person for any legal or any other expense
reasonably incurred by such Person in connection with investigating or defending
any such loss, claim, liability, action or proceeding, or (iii) any violation by
the Corporation of the Securities Act, the Exchange Act and Canadian Securities
Laws or any rule or regulation promulgated under such laws applicable to the
Corporation and relating to action or inaction required of the Corporation;
provided that the Corporation shall not be liable to a selling Holder in any
such case to the extent that any such loss, claim, damage, liability (or action
or proceeding in respect thereof) or expense arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in such registration statement, amendment or supplement in reliance upon
and in conformity with written information about any selling Holder furnished to
the Corporation by such selling Holder or such underwriter for use in the
preparation thereof.  Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of any selling Holder or
any such Person and shall survive the transfer of such securities by such
selling Holder.  The Corporation also shall agree to provide provision for
contribution as shall be reasonably requested by such selling Holder or any
underwriters in circumstances where such indemnity is held unenforceable.
 
(b) Each selling Holder, by virtue of exercising its registration rights
hereunder, agrees and undertake to enter into customary indemnification
arrangements to severally and not jointly indemnify and hold harmless (in the
same manner and to the same extent as set forth in clause (a) of this
Article VI) the Corporation, each director of the Corporation, each officer of
the Corporation who shall sign such registration statement, each Person who
participates as an underwriter in the offering or sale of Eligible Securities,
each officer and director of each underwriter, each Person, if any, who controls
the Corporation or any such underwriter within the meaning of the Securities
Laws, with respect to any statement in or omission from such registration
statement, or any amendment or supplement thereto, to the extent and only to the
extent that such statement or omission was made in reliance upon and in
conformity with written information about a selling Holder concerning such
Holder furnished by it to the Corporation.  Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Corporation or any such director, officer or controlling Person and shall
survive the transfer of such Eligible Securities by any such Holder.  Such
Holders also shall agree to provide provision for contribution as shall be
reasonably requested by the Corporation or any underwriters in circumstance
where such indemnity is held unenforceable.  The indemnification and
contribution obligations of any Holder shall in every case be limited to the
aggregate proceeds received (net of any underwriting fees and expenses and other
transaction costs) by such Holder in such registration.
 
(c) Indemnification and contribution similar to that specified in the preceding
subdivisions of this Article VI (with appropriate modifications) shall be given
by the Corporation and all selling Holders with respect to any required
registration or other qualification of such Eligible Securities under any other
United States or Canadian federal, state or provincial law or regulation.
 
16
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VII

 
TRANSFER OF REGISTRATION RIGHTS
 
7.1 Transfer of Registration Rights.  A Holder may transfer the registration
rights granted hereunder (a) in whole or in part to any Affiliate of such Holder
and (b) any other Person in connection with any transfer of Eligible Securities;
provided, however, that such Person agrees to be bound by this Agreement by
executing a counterpart hereof. Notwithstanding any provision of this Agreement
to the contrary, Leucadia’s rights under Article X shall not be transferable to
any Person.
 
ARTICLE VIII

 
UNDERWRITTEN OFFERINGS
 
8.1 Selection of Underwriters.  If any of the Eligible Securities covered by any
registration statement filed pursuant to Article II hereof are to be sold
pursuant to an underwritten offering, the managing underwriter or underwriters
thereof shall be designated by Leucadia, provided that such designated managing
underwriter or underwriters is or are acceptable to the Corporation, acting
reasonably.  If neither Leucadia nor its Affiliates are then Holders of Eligible
Securities and there are other Holders who are then parties to this Agreement,
the designation of any managing underwriter or underwriters will be made by the
Holder then holding the largest number of Eligible Securities.
 
8.2 Participation by Holders.  Each Holder hereby agrees that it may not
participate in any underwritten offering hereunder unless it (a) agrees to sell
its Eligible Securities on the basis provided in any underwriting arrangements
approved by the persons entitled hereunder to approve such arrangements and (b)
completes and executes all questionnaires, powers of attorney, indemnities,
certificates, underwriting agreements and other documents reasonably required
under the terms of such underwriting arrangements or under Securities Laws in
connection with the filing of the registration statement.
 
8.3 Allocation of Over-Allotment Options.  In the event any Eligible Securities
registered pursuant to Article II hereof are to be sold pursuant to an
underwritten offering, including, without limitation, any primary offering by
the Corporation of Eligible Securities, any over-allotment option to be granted
to the managing underwriter or underwriters shall be allocated to and granted by
the Holders at the election of, and in such proportions as shall be designated
by, Leucadia.  If neither Leucadia nor its Affiliates are then Holders of
Eligible Securities and there are other Holders who are then parties to this
Agreement, the allocation and grant will be determined by the Holder then
holding the largest number of Eligible Securities.
 
 
17
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IX

 
OTHER AGREEMENTS
 
9.1 General Limitation on Registrations.  A Holder may only require
registrations under Article II or III in Canada, unless the Corporation has
become and is then subject to Section 13(a) or 15(d) of the Exchange Act, or, in
the case of registrations under Article III, the Corporation proposes to
register its Common Shares under the Securities Act in the United States.
 
9.2 Rule 144.  The Corporation shall (i) make and keep public information
available, as those terms are understood and defined in Rule 144(c) under the
Securities Act, (ii) file with the SEC and Canadian Securities Commissions in a
timely manner all reports and other documents to be filed by the Corporation
under the Securities Act, the Exchange Act and Canadian Securities Laws (but, in
the case of filings with the SEC under the Securities Act and the Exchange Act,
only to the extent that the Corporation is then obliged to make such filings)
and (iii) at the request of any Holder who proposes to sell securities in
compliance with Rule 144 under the Securities Act or an equivalent prospectus
exemption under Canadian Securities Laws, forthwith furnish to such Holder a
written statement of compliance with the public information requirements of the
SEC as set forth in Rule 144 under the Securities Act (to the extent then
possible) and compliance with equivalent provisions of Canadian Securities Laws
and make available to such Holders such information as will enable the Holders
to make sales pursuant to Rule 144 under the Securities Act (to the extent then
possible) or an equivalent prospectus exemption under Canadian Securities Laws.
 
9.3 No Inconsistent Agreements.  The Corporation shall not hereafter enter into
any agreement with respect to its securities which is inconsistent with the
rights granted to the Holders under this Agreement.  Without limiting the
generality of the foregoing, the Corporation shall not provide any registration
rights to any other party unless those rights are pari passu to the rights of
the Holders.
 
9.4 Retention of Shares.  The Investors and their respective Affiliates who
become Holders hereunder agree not to sell, assign, convey or otherwise dispose
of any of the Common Shares of the Corporation held by them until the earlier to
occur of the fourth anniversary of the Closing Date and the release of the
Corporation and Leucadia from the guarantees to be given under the Syndicated
Loan, except in order to:
 
(a) sell, assign, convey or otherwise dispose of the Common Shares of the
Corporation to their respective Affiliates;
 
(b) tender such Common Shares to a take-over bid for the Corporation by a party
at arm’s length to the Holders which is (i) made to all holders of shares of the
Corporation and (ii) made by take-over bid circular in accordance with Canadian
Securities Law;
 
 
18
 
 

--------------------------------------------------------------------------------

 
 
(c) tender such Common Shares to an issuer bid made by the Corporation; or
 
(d) participate in a capital reorganization of the Corporation;
 
provided, in each case, that any remaining Common Shares held by the Investors
and their respective Affiliates who become Holders hereunder (or any securities
of the Corporation resulting from any transaction of the type described in
clause (d) above) shall also be subject to the restrictions in this Article.
 
9.5 Insider Trading Policy.  The Holders hereby acknowledge the Corporation’s
Insider Trading Policy in the form attached hereto as Exhibit A, and agree that
any trading of Common Shares by the Holders shall be in compliance with such
policy.
 
ARTICLE X

 
LEUCADIA NOMINEE
 
10.1 Leucadia Nominee.
 
(a) Leucadia shall be entitled to nominate an individual for election to the
Inmet Board at each meeting of shareholders of Inmet at which the election of
the board of directors is being considered, provided that at such time that
Leucadia ceases to own, directly or indirectly, at least the Minimum
Shareholding, Leucadia shall have no further entitlement as of right to nominate
a member of the Board, but provided always that nothing in this Agreement shall
in any case preclude Leucadia’s nominees from thereafter presenting themselves
as candidates to be elected to the Board and to sit and hold office as a member
of the Board if so elected.  Any individual nominated by Leucadia in accordance
with this Article X shall be referred to herein as a “Leucadia Nominee.”
 
(b) For so long as Leucadia is entitled to nominate a Leucadia Nominee, the
Corporation shall use its best efforts to enable a Leucadia Nominee who is not
resident in Canada (for purposes of the Canada Business Corporations Act) to sit
and hold office as a member of the Board if elected.
 
10.2 Notice of Election of Directors.  At any time and from time to time, if the
Corporation determines that it is necessary or advisable to hold a meeting of
its shareholders at which the election or removal of directors to or from the
Board is to be considered (unless such meeting does not involve the removal or
replacement of any Leucadia Nominee then serving on the Board in which case the
provisions of this Section 10.2 do not apply), the Corporation shall forthwith
upon such determination provide written notice of its intention to take such
action to Leucadia, which notice must be provided sufficiently in advance of the
date on which proxy solicitation materials are mailed by the Corporation in
connection with
 
 
19
 
 

--------------------------------------------------------------------------------

 
 
such election or removal of directors in order to enable Leucadia to comply with
the provisions of Section 10.3 and such that the Corporation shall be able to
fulfill its obligations under Section 10.4.
 
10.3 Approving Nominees.  Subsequent to Leucadia’s receipt of notice from the
Corporation pursuant to Section 10.2, if Leucadia wishes to nominate a Leucadia
Nominee pursuant to its rights as set out in this Article X, Leucadia shall
submit a written notice of the identity and the name of a Leucadia Nominee (a
“Notice of Nomination”) to the Corporation within ten (10) Business Days after
the date of the notice Leucadia receives from the Corporation pursuant to
Section 10.2. Leucadia agrees that each Leucadia Nominee will meet the
eligibility requirements for directors under applicable law, provided that such
nominee need not be a Canadian resident (an “Eligible Candidate”).
 
10.4 Corporation to Put Forth Nomination.  Subject to Sections 10.1(a) and 10.3,
the Corporation agrees that it shall present and recommend the Leucadia Nominee
for election to the Board on all proxies solicited, and in all proxy
solicitation materials, in respect of every meeting of the shareholders of the
Corporation at which the election of directors to the Board is considered and at
every adjournment or postponement thereof.  In the event that the Corporation
determines in good faith, after consulting with and taking advice from counsel
(such determination to be completed within three (3) Business Days of receipt a
Notice of Nomination), that a Leucadia Nominee would not be an Eligible
Candidate, the Corporation shall promptly notify Leucadia of such determination
with an explanation of the basis therefor, and provided that Leucadia, with the
timely good faith cooperation of the Corporation, puts forth an alternative
Person who would be an Eligible Candidate sufficiently in advance of the date on
which proxy solicitation materials are to be printed for mailing to the
Corporation’s shareholders, the Corporation shall present and recommend such
Eligible Candidate for election to the Board in such proxy materials.
 
10.5 Management to Endorse and Vote.  The management of the Corporation agree
that they shall in respect of every meeting of the shareholders of the
Corporation at which the election of directors to the Board is considered and at
every reconvened meeting following an adjournment thereof or postponement
thereof endorse and recommend the Leucadia Nominee who is an Eligible Candidate
identified in the proxy materials for election to the Board, and shall vote
their Common Shares in favor of the election of such Leucadia Nominee to the
Board at every such meeting.
 
10.6 Term of Office.  A Leucadia Nominee elected to serve on the Board at any
meeting of shareholders of the Corporation shall hold office until such Leucadia
Nominee’s successor is elected and qualified, or until such Leucadia Nominee’s
earlier death, resignation, disqualification or removal for cause, without
regard to any decrease in Leucadia’s direct and indirect ownership of Common
Shares below the Minimum Shareholding.  If any vacancy on the Board occurs by
reason of a Leucadia Nominee ceasing to serve as a director (whether by death,
resignation, disqualification or removal for cause) at any time between meetings
of the shareholders of the Corporation, the Corporation shall use its best
efforts to
 
 
20
 
 

--------------------------------------------------------------------------------

 
 
cause such vacancy to be filled and only a Leucadia Nominee shall be qualified
to fill such vacancy, provided that Leucadia, at the time of such vacancy, is
still entitled to nominate a Leucadia Nominee and puts forward an Eligible
Candidate.
 
ARTICLE XI

 
MISCELLANEOUS
 
11.1 Captions.  The captions or headings in this Agreement are for convenience
and reference only, and in no way define, describe, extend or limit the scope or
intent of this Agreement.
 
11.2 Severability.  If any clause, provision or section of this Agreement shall
be invalid, illegal or unenforceable, the invalidity, illegally or
unenforceability of such clause, provision or section shall not affect the
enforceability or validity of any of the remaining clauses, provisions or
sections hereof to the extent permitted by applicable law.
 
11.3 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Province of Ontario, provided that the
provisions hereof specifically applicable to the registration or qualification
of securities under the Securities Laws of any applicable jurisdiction shall be
governed by and construed in accordance with such Securities Laws of such
jurisdiction.
 
11.4 Specific Performance.  The Corporation acknowledges that it would be
impossible to determine the amount of damages that would result from any breach
by it of any of the provisions of this Agreement and that the remedy at law for
any breach, or threatened breach, of any of such provisions would likely be
inadequate and, accordingly, agrees that each Holder shall, in addition to any
other rights or remedies which it may have, be entitled to seek such equitable
and injunctive relief as may be available from any court of competent
jurisdiction to compel specific performance of, or restrain the Corporation from
violating any of, such provisions.  In connection with any action or proceeding
for injunctive relief, the Corporation hereby waives the claim or defense that a
remedy at law alone is adequate and agrees, to the maximum extent permitted by
law, to have each provision of this Agreement specifically enforced against it,
without the necessity of posting bond or other security against it, and consents
to the entry of injunctive relief against it enjoining or restraining any breach
or threatened breach of this Agreement.
 
11.5 Amendments.  This Agreement may be amended, modified or supplemented only
with the written consent of Leucadia, and by a written instrument executed by
the Corporation and the holders of Eligible Securities having a majority of the
voting power of the Eligible Securities held by the Holders.
 
 
21
 
 

--------------------------------------------------------------------------------

 
 
11.6 Counterparts.  This Agreement may be executed in counterparts, each of
which shall be an original, but all of which together shall constitute one and
the same instrument.
 
11.7 Entire Agreement.  This Agreement and the Shareholders’ Agreement
constitutes the entire agreement and understanding among the parties and
supersedes any prior understandings and/or written or oral agreements among them
respecting the subject matter herein.
 
11.8 Notices.  All notices, requests, demands, consents and other communications
required or permitted hereunder shall be sufficiently given if given in writing
and delivered personally, transmitted by telecopier or sent by certified mail
(return receipt requested) or recognized overnight delivery service, postage
prepaid, addressed as follows, or to such other address as such party may notify
to the other parties in writing:
 
(a) if to the Corporation,
 
Inmet Mining Corporation
330 Bay Street, Suite 1000
Toronto, Ontario
Attention:  Steve Astritis
Facsimile:  (416) 368-4692
 
with copies to:
 
Torys LLP
Suite 3000
79 Wellington Street West
Toronto, Ontario
M5K 1N2
Attention:  Brian Davis
Facsimile:  (416) 865-7380
 
(b) if to any subsequent Holder of Eligible Securities, to it at such address as
may have been furnished to the Corporation in writing by such Holder;
 
(c) if to the Investors,
 
c/o Leucadia National Corporation
315 Park Avenue South
New York, New York  10010
Attention:  Joseph S. Steinberg, President
Facsimile:  (212) 598-3245
 
 
22
 
 

--------------------------------------------------------------------------------

 
 
with a copy to:
 
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attention:  Andrea A. Bernstein
Facsimile:  (212) 310-8007
 
(d) in any case, at such other address or addresses as shall have been furnished
in writing to the Corporation (in the case of a Holder of Eligible Securities)
or to the Holders of Eligible Securities (in the case of the Corporation) in
accordance with the provisions of this Section 11.8.
 
A notice or communication will be effective (i) if delivered in Person or by
overnight courier, on the Business Day it is delivered, (ii) if transmitted by
telecopier, on the Business Day of actual confirmed receipt by the addressee
thereof, and (iii) if sent by registered or certified mail, five (5) Business
Days after dispatch.
 
11.9 Action by Certain Holders.  Each determination, decision, action, election
or exercise of any right that Leucadia shall be permitted or required to make or
take pursuant to this Agreement may be made or taken (as the case may be) by the
Holders of at least 80% of the Eligible Securities then held by the Holders, and
each such determination, decision, action, election or exercise shall be binding
upon each such other Holder hereunder.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
23
 
 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed as of the day and year first above written.
 

   
The Company:
   
INMET MINING CORPORATION
 
By:
   
Name:
 
Title:
               
The Investors:
   
LEUCADIA NATIONAL CORPORATION
 
By:
   
Name:
 
Title:
               
MK RESOURCES COMPANY
 
By:
   
Name:
 
Title:
   

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT
 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
 
to the
 
registration Rights Agreement
 
COUNTERPART SIGNATURE PAGE
 
THE UNDERSIGNED, having acquired [number to be inserted] [type of Eligible
Securities], hereby (i) undertakes and agrees to become a party (as a Holder, as
defined therein) to and to be bound by the terms and conditions of the
registration Rights Agreement and to perform the applicable obligations
thereunder, among the Corporation and the other signatories thereto dated as of
[__________ __], 2005 a copy of which agreement the undersigned acknowledges
having received.
 
IN WITNESS WHEREOF this             day
of                               ,         .
 

     
Witness
 
Stockholder
   
By:
 
Name:
 
Title:
   
 
Address:
                     
Number and type of securities held:  ________


